In two related proceedings pursuant to Social Services Law § 384-b to terminate the mother’s parental rights ón the ground of mental illness, the mother appeals from two orders of disposition of the Family Court, Kings County (Freeman, J.), both entered January 27, 2003 (one as to each child), which, after a fact-finding hearing, terminated her parental rights and transferred custody and guardianship of the children to the Child Development Support Corp. and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the orders of disposition are affirmed, without costs or disbursements.
The testimony of the court-appointed psychologist, based upon his examination of the mother and his review of hospital records and court documents, that the mother suffers from chronic undifferentiated schizophrenia, characterized by hallucinations, delusions, incoherence, and disorganized behavior, and that her condition was not likely to improve in the foreseeable future, *691was uncontroverted. The evidence further established that the mother’s disorder was long-standing, with a history of at least two occurrences of hospitalization, and was compounded by her failure to take medications or submit to treatment. The presentment agency thus met its burden of proving by clear and convincing evidence that the mother is unable to properly and adequately care for her children at present or in the foreseeable future (see Social Services Law § 384-b [4] [c]; Matter of Hime Y., 52 NY2d 242 [1981]; Matter of Winston Lloyd D., 7 AD3d 706 [2004]; Matter of Ernesto Thomas A., 5 AD3d 380 [2004]). Santucci, J.P., Adams, Mastro and Spolzino, JJ., concur.